EXHIBIT 10.1

EXMOVERE HOLDINGS, INC.
WRITTEN CONSENT BY SHAREHOLDERS


REMOVAL OF DIRECTOR






In lieu of a special meeting of shareholders of Exmovere Holdings, Inc., a
corporation duly organized in the state of Delaware (the “Company”), the
undersigned, representing both a quorum and a holder of the majority of the
shares of the Company, take the following actions by written consent; said
actions to have the same full force and effect as if adopted at a meeting duly
held and called;


WHEREAS, on November 20, 2009, the Company and Horizon Health International
Corp. (“Horizon”) having an address in North Vancouver BC, Canada, entered into
a Definitive Agreement (the “Agreement”) with a term of fifteen (15) years;


WHEREAS, Delbert Blewett is the President of Horizon;


WHEREAS, pursuant to the Agreement, Horizon was required to make certain
payments to the Company and Horizon failed to make the first payment and also
failed to make two subsequent payments and currently owes Exmovere over
$520,000;


WHEREAS, the Company sent Horizon notice of default and thereafter informed
Horizon that the Company would not cancel the Agreement and after receipt of the
notice of default, without Exmovere’s knowledge or consent, Delbert Blewett as
President of Horizon issued a press release on February 24, 2010 stating that it
had cancelled the Agreement and failed to disclose the default;


WHEREAS, Delbert Blewett’s current position as President of Horizon is a
conflict of interest with his duties as Director of the Company;


WHEREAS, pursuant to Section 10 of Article III of the Bylaws, one or more or all
the Directors of the Company may be removed with or without cause at any time by
the shareholders, at a special meeting of the shareholders called for that
purpose, unless the Certificate of Incorporation provides that Directors may
only be removed for cause and if a Director was elected by a voting group of
shareholders, only the shareholders of that voting group may participate in the
vote to remove that Director;


WHEREAS, the Company’s Articles of Incorporation do not provide that a Director
be removed only for cause; and


WHEREAS,  pursuant to Section 8 of Article II of the Bylaws, any corporate
action, other than the election of Directors, the affirmative vote of the
majority of shares entitled to vote on that matter and represented either in
person or by proxy at a meeting of

 
 

--------------------------------------------------------------------------------

 
 

shareholders at which a quorum is present shall be the act of the shareholders
of the Company.




NOW THEREFORE, BE IT RESOLVED THAT, Delbert Blewett is hereby removed as a
Director of the Company.


IN WITNESS WHEREOF, we have each executed this Written Consent of the
Shareholders in Lieu of Special Meeting, which may be signed in one or more
counterparts, each of which when taken together shall constitute one and the
same instrument effective as of the date first executed below.
 
/s/ David Bychkov
   
April 9, 2010
 
David Bychkov
   
Date
 
 
   
 
 



 
/s/ Cheyenne Crow
   
April 9, 2010
 
Cheyenne Crow
   
Date
 
 
   
 

